Citation Nr: 1228051	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA burial benefits, to include a plot or interment allowance.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had verified active service from September 1988 to October 1996 with 9 years, 8 months and 17 days of prior active service.  He died in May 2006.  The appellant is his mother.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2006 administrative decision issued by the RO that denied the appellant's claim for VA burial benefits, including a plot allowance.

In addition, the appellant appeals from a July 2008 rating decision by the RO that denied service connection for the cause of the Veteran's death.

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claims on appeal.

The Board remanded the case to the RO for additional development of the record in February 2011.

In a May 2012 Supplemental Statement of the Case (SSOC) response, the appellant requested that VA wait the full 30 day period before handling of the appeal.


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died as the immediate result of a cardiac arrest due to hemorrhagic shock and a massive gastrointestinal (GI) bleed caused by chronic alcohol abuse.

2.  The Veteran had been granted service connection for a residual left eyebrow scar and left ear hearing loss; neither disability was shown to have been ratable at a compensable level; nor was he shown to have been entitled to pension benefits prior to his demise.

3.  A service-connected disability is not shown to have caused or contributed materially in producing or accelerating the Veteran's death.

4.  The Veteran was eligible to be buried in a national cemetery, but was not interred in such a cemetery.

5.  The appellant alone is shown to have paid the expenses of the Veteran's burial and to have claimed reimbursement in a timely manner.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death. 38 U.S.C.A.§§ 105, 1110, 1112, 1113, 1131, 1310 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.303, 3.304, 3.307, 3.309, 3.312, 3.313 (2011).  

2.  The criteria for the payment of service-connected or nonservice-connected burial allowance have not been met.  38 U.S.C.A.   §§ 2302, 2303, 2304, 2307, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.312, 3.1600, 3.1601 (2011). 

3.  The criteria for the payment of a plot or interment allowance have been met.  38 U.S.C.A. §§ 2303(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600(f), 38.620 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a claim for dependency and indemnity compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The Board notes that the appellant's claims for service connected burial benefits and a plot allowance will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA General Counsel's has held that the notice and assistance requirements of VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel has reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

The appellant was provided with VCAA notice in a March 2011 letter with regard to her claim for service connection for the cause of the Veteran's death.  This letter informed her of what evidence was required to substantiate her claim, including what evidence was required to substantiate a claim based on a condition not yet service connected.  

This letter informed her of what evidence VA would obtain, what evidence she was expected to provide, and of what assistance the VA could provide the appellant in obtaining this evidence.  

This letter also notified the appellant of what disabilities the Veteran was service connected at the time of his death.  This letter provided proper VCAA notice in accordance with Pelegrini and Hupp.  In addition, this letter provided proper Dingess notice.  

This timing deficiency with regard to the March 2011 letter was cured by the readjudication of the appellant's claims in a May 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the appellant has not alleged suffering from prejudice as a result of any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the appellant in the development of the instant claims.  The evidence of record includes the Veteran's service treatment records, various private treatment records, VA treatment records and the VA opinion reports. 

In February 2011, the Board remanded the instant claims to obtain the Veteran's entire claims file, specifically documents related to the grant of service connected for a left eyebrow scar and left ear hearing loss.  Proper VCAA notice was to be provided to the appellant, and the Veteran's terminal medical records from a private facility were to be obtained.  

A VA medical opinion was then to be obtained to determine whether the Veteran's death was related to his service and whether any service-connected disability caused or contributed to his death.  A March 2011 letter provided the appellant with proper VCAA notice and the Veteran's terminal treatment records are contained in the claims file.  

A VA medical opinion was obtained in April 2012.  It does not appear that the RO located additional documents related to the grant of service connection for a left eyebrow scar and left ear hearing loss, including any decision granting these benefits.  However, such records are not pertinent to the instant claims as neither the left eyebrow scar nor left ear hearing loss were alleged to have been related to the Veteran's cause of death.  

The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the appellant in obtaining the evidence necessary to substantiate her claims.


Cause of Death Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

DIC is paid to a surviving parent of a qualifying veteran who died from a service- connected disability.  38 U.S.C.A. § 1310; see Darby v. Brown, 10 Vet. App. 243, 245 (1997).

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.


Cause of Death Claim

The appellant seeks service connection for the cause of the Veteran's death on the basis that his alcoholism began during service.  She also asserts that the Veteran's hypertension was not properly diagnosed or treated during service and eventually led or contributed to his death.  

The Veteran died in May 2006.  On the death certificate, the immediate cause of his death was listed as cardiac arrest and the underlying causes of death were listed as hemorrhagic shock and a massive GI bleed.
 
At the time of death, the Veteran had been granted service connection for a residual left brow scar and left ear hearing loss.  Each was rated as noncompensably disabling.

A December 1976 service entrance examination was negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 132/82.  The Veteran denied having high or low blood pressure in an accompanying Report of Medical History (RMH).  

The Veteran complained of an upset stomach, nausea and vomiting in February 1979 when gastritis was assessed.  Diarrhea was assessed in March 1979.  A November 1980 service discharge examination was negative for any pertinent abnormality, and the Veteran's blood pressure was measured to be 130/60.  The Veteran denied having high or low blood pressure in an accompanying RMH.

A November 1984 service examination was negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 130/80.  His blood pressure was measured to be 138/78 and 124/72 in July 1985, 110/80 and 122/70 in January 1988, and 124/72 in March 1988.  

An October 1988 service examination was negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 118/74.  He denied having high or low blood pressure in an accompanying RMH.  His blood pressure was measured to be 126/86 in October 1988, 120/82 in December 1988, 144/76 in July 1989, 140/80 in June 1992, 140/68 in September 1992 and 124/64 in June 1993.

A July 1994 service examination was negative for any pertinent abnormality, and the Veteran's blood pressure was measured to be 124/82.  He denied having high or low blood pressure in an accompanying RMH.  A July 1994 electrocardiogram (EKG) revealed a normal sinus rhythm.  His blood pressure was measured to be 136/88 in June 1995.  

A March 1996 service discharge examination was negative for any relevant abnormalities, and the Veteran's blood pressure was measured to be 138/90, 142/96 and 130/84.  The examiner noted that the Veteran had elevated blood pressure but that repeated blood pressure readings were within normal limits (NL) and that such readings was not considered disabling (NCD).  The Veteran denied having high or low blood pressure in an accompanying discharge RMH.  

A March 1996 EKG revealed a normal sinus rhythm.  The Veteran also attended a cholesterol reduction class in July 1996.  A July 1996 health care provider noted that the Veteran could quit "ETOH (alcohol) with help" and measured his blood pressure to be 142/90.  An August 1996 treatment note measured the Veteran's blood pressure to be 130/82 and noted that his mean corpuscular volume (MCV) was elevated "probably secondary to ETOH."

A September 2004 VA treatment note showed that the Veteran had reported a history of hypertension and that his blood pressure had remained high.  The provider noted that the Veteran had presented for the evaluation and management of his hypertension.  Nausea, vomiting, diarrhea and the use of blood pressure medications were denied.  He reported drinking on a weekly basis.  The examination was negative for any cardiac or gastrointestinal symptoms other than occasional hematochezia.  Assessments included those of hypertension and alcohol use.  The provider noted that the Veteran declined medication for his hypertension and that a lifestyle medication was advised.  The Veteran also declined counseling for his alcohol use.  

An October 2004 VA treatment note reflected that the Veteran's reported quitting alcohol use three days earlier.  Assessments included those of hypertension and alcohol use.  The provider noted that he advised lifestyle modifications with regard to the Veteran's hypertension and that his blood pressure would be rechecked in a few weeks.  Alcohol counseling was offered, but declined by the Veteran.

A February 2006 VA treatment note reflected the Veteran's reports of a history of alcohol abuse and heavily drink bourbon.  He recently began drinking two to three shots per day.  His complaints included progressively increasing abdomen swelling.  An examination revealed a finding of "massive ascites," and his blood pressure was measured to be 133/74.  Diagnostic impressions included ascites and alcoholic liver disease.

A February 2006 VA treatment note recorded the Veteran's reports of increased abdominal swelling since Thanksgiving and significant abdominal pain since the previous day.  He drank heavily for years, including drinking two gallons of whiskey per week, but had recently cut down to two to three shots per day.  

The examination revealed a mildly diffuse and tender distended abdomen with ascites and a large liver.  His blood pressure was measured to be 120/68.    Impressions included those of ascites likely from alcohol liver disease, a history of heavy alcohol use and a history of hypertension.  The provider noted that the Veteran was at a high risk for delirium tremons (DTs) and withdrawal.  

A March 2006 VA treatment note reflected the Veteran's reports of chronic alcohol abuse since he was a teenager and that regularly consuming one and one-half gallons of whiskey per week for the past 10 years.

A May 2006 private emergency room note indicated that the Veteran had presented to that facility in shock.  His family members reported that he drank several bottles of distilled spirits per day.  An examination revealed massive ascites with a flood wave and gravity dependent dullness to percussion in his abdomen.  Admitting impressions included that of hemorrhagic shock.  

The provider noted that the Veteran's presentation was "very grave" and that in all probability he was not going to survive this insult.  He expired the following day.  His final diagnoses included those of a massive GI hemorrhage, cirrhosis, hemorrhagic shock, alcoholism, esophageal reflux and hypertension.

In a June 2009 Substantive Appeal, the appellant wrote that the Veteran left service with a "bad drinking problem."  He did not treat his high blood pressure for years as a result of not being told he had elevated pressure at service discharge.

A March 2011 VA medical opinion noted that the Veteran had intermittent isolated blood pressure elevations in service, but that it was not elevated at the time of service discharge and there was no evidence of elevated blood pressure between 1996 and 2004.  

The records also were noted to show that the Veteran had used alcohol since he was teenager.  While he was treated for acute gastrointestinal complaints during service, there was no evidence of chronic gastrointestinal disease or liver disease in service.  There was also no evidence of heart disease in the service treatment records.  

According to Harrison's Principles of Internal Medicine, hemorrhagic shock was noted to be an inadequate tissue perfusion due to decreased cardiac output secondary to blood loss.  Patients with alcoholic liver disease could present with nonspecific symptoms such as vague right upper quadrant pain, fever, nausea, vomiting, diarrhea, anorexia and malaise.  Alternatively, they might present with more specific complications of chronic liver disease, including ascites, edema or upper GI hemorrhage.  Cirrhosis was known to be associated with portal hypertension, coagulopathy and esophageal varices.  

The examiner opined that, without the Veteran's terminal treatment records, it was impossible to state the exact cause of his GI bleed.  While it was doubtful that there would be any connection to service, the examiner noted that these records should be obtained for the most accurate opinion.  The examiner noted that he had reviewed the Veteran's claims file and electronic medical records and cited extensively to the record in the text of the opinion.

In an April 2012 VA addendum medical opinion, which was prepared after the receipt of the Veteran's private terminal medical records, the examiner opined that the Veteran had alcoholic liver disease that was a known cause of portal hypertension, coagulopathy and esophageal varices in addition to GI hemorrhages.  

The Veteran's cause of death was noted to have been cardiac arrest secondary to massive blood loss that was the direct result of his alcoholic cirrhosis, and there was no connection to service.

In a June 2012 statement, the appellant wrote that the Veteran did not receive treatment for hypertension until 2004 as he did not know he had the disease.  The appellant noted that untreated hypertension would probably have led to death from cardiac arrest, hemorrhagic shock or massive GI bleed.  He was treated for acute GI complaints during service.  In addition, he was exposed to asbestos while serving on ship and asbestosis could cause liver damage.

Based a careful review of the record, the Board finds that the preponderance of the evidence is against claim of service connection for the cause of the Veteran's death.  The service treatment records are negative for findings related to chronic gastrointestinal disease, liver disease or heart disease.  

A March 2011 VA medical opinion explained that hemorrhagic shock was an inadequate tissue perfusion due to decreased cardiac output secondary to blood loss.  The April 2012 VA addendum added that the cause of death was secondary to massive blood loss which was the direct result of the Veteran's alcoholic cirrhosis due to his willful and persistent abuse of alcohol.    

Direct service connection for primary alcoholism is prohibited as a matter of law.  See 38 U.S.C.A.§ 105; 38 C.F.R.§ 3.301.  No other probative medical evidence has been submitted to establish a nexus linking the fatal gastrointestinal bleed or liver disease to an innocently acquired disease or injury of the Veteran's period of active service.  

Although the appellant generally claims that the Veteran was exposed to asbestos during service, the April 2012 VA medical opinion related his liver damage to his primary alcoholism.

The appellant is not competent to provide a medical opinion as it requires medical and scientific expertise and study to do so.  As a layperson she is competent to describe the Veteran's symptoms prior to his death.  

However, the medical questions represented in this case do not lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the appellant is not competent to opine on this question, and her statements asserting a relationship between the Veteran's service and his death are not probative as to this question.

Although the Board is sympathetic to the appellant's claim, it is bound by the law codified in Title 38 of the United States Code and the Code of Federal Regulations which govern benefits administered by VA.  

Thus, the Board must apply the law as it exists and cannot extend benefits outside of these parameters.  See Owings v. Brown, 3 Vet. App. 171, 172 (1992).  It is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c) (West 2002); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  

As the weight of the evidence is against the claim, a reasonable doubt does not arise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Burial Benefits Claim

The appellant also seeks reimbursement for the Veteran's burial expenses.  

On a June 2006 VA Form 21-530, Application for Burial Benefits, the appellant indicated that she paid $8,613.00 in burial expenses and that the Veteran was buried in a private cemetery.  She also submitted a copy of the funeral home's itemized bill and a receipt showing that these expenses had been paid by her in July 2006.

In the case of a deceased veteran who, at the time of death, was in receipt of nonservice-connected pension benefits, the Secretary may pay a sum not exceeding $300.00 for funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600 

In addition, if the eligible veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot or internment allowance.  38 U.S.C.A. § 2303(b). 

Additional burial benefits are paid only in the event that a veteran dies as a result of service-connected disability. 38 U.S.C.A.§ 2307; 38 C.F.R. § 3.1600(a). 

The Court has held that "a claimant would not be entitled to chapter 23 burial benefits, including reimbursement of $1500 under 38 U.S.C.A. § 2307, unless service connection [for the cause of the veteran's death] is established under a statutory provision other than 38 U.S.C.A. § 1151 [or § 1318]."  Mintz v. Brown, 6 Vet. App. 277 (1994).  

In light of the fact that the Veteran's death has not been found to be the result of service-connected disability, the Board finds that the appellant is not eligible for additional funeral or burial benefits under 38 U.S.C.A. § 2307.  Hence, higher burial benefits must be denied as a matter of law.  Sabonis, supra.

Moreover, to the extent that the Veteran was not shown to have been entitled to receive compensation or pension benefits in connection with his original claim filed prior to his demise, nonservice-connected burial allowance is not payable in this case.  

When a veteran dies from nonservice-connected causes, a specified amount may be paid as a plot or interment allowance.  A plot or interment allowance requires the deceased veteran to be eligible for the burial in a national cemetery and to have not been buried in such a cemetery, and to have complied with the application procedures outlined in §§ 3.1601 through 3.1610.  See 38 U.S.C.A.§ 2303(b); 38 C.F.R. § 3.1600(f). 

The Veteran served during the Persian Gulf War and was thus entitled to burial in a National Cemetery.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 38.620.  The record establishes that the Veteran's remains were not buried at such a cemetery.  

Further, there is nothing in the record that suggests that payment of a plot or interment allowance would be precluded under 38 C.F.R.§§ 3.1601 through 3.1610.  Accordingly, on this record, a plot or interment allowance is payable in this case.


ORDER

Service connection for the cause of the Veteran's death is denied.

A burial allowance based on service-connected or nonservice-connected death is denied.  

A plot or interment allowance is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


